DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “one of more bio-processing units configured to perform at least one bio-processing operation,” in claims 1 and 15.
“an energy harvesting unit configured to harvest energy from at least one energy source of the one or more energy sources,” in claims 1 and 15.
“an energy storing unit… configured to store the harvested energy,” in claims 1 and 15.
“a sensing unit configured to sense a process parameter corresponding to the at least one bio-processing operation,” in claims 8 and 19.
“a wireless communication unit…configured to communicate data corresponding to the sensed process parameter to the processor,” in claims 8 and 19 (see also “a master wireless communication unit as presented within claims 20 and 24).
“a display unit configured to visualize at least the power management user interface,” in claims 5, 16, 22, and 24.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al. (U.S. Patent Publication Number 2015/0137992) in view of Taylor et al. (U.S. Patent Publication Number 2015/0128733) and in further view of Cheatham, III et al. (U.S. Patent Publication Number 2014/0175876)
Regarding Claim 1:
Potyrailo et al. discloses a bio-processing system for wirelessly powering one or more sensors, the system comprising: one or more bio-processing units configured to perform at least one bio-processing operation (Fig. 5, bioprocess infrastructure 500 including a plurality of bioprocess components such as bioreactor 514, mobile processing station 520, chromatography system 526, etc., and their related discussion; see, for example, paragraphs 0073-0075); one or more process supporting devices operatively coupled to the one or more bio-processing units, wherein the one or more process supporting devices are configured to aid the one or more bio-processing units in performing the at least one bio-processing operation (Fig. 5, bioprocess infrastructure 500 including a plurality of supporting devices such as connector 502, clamps 506 and 510, bag temperature sensor 516, pH sensors 518 and 522, flow sensor 524, wireless sensors 528, bioprocess bags, hose clamps, physical and chemical sensors, etc., and their related discussion; see, for example, paragraphs 0073-0075); one or more energy sources, wherein the one or more energy sources comprise one or more active energy sources and one or more ambient energy sources (see, for example, paragraph 0085 which discloses a wireless communication sensor to power the RFID tag as well as the RFID tag being combined with an antenna or other wireless transmitter); one or more sensors operatively coupled to at least one of the one or more bio-processing units and the one or more process supporting devices (Fig. 5, sensors 504, 508, 512, 516, 518, 522, 524, 528, etc., which are a part of wireless sensor network WSN and are coupled with the various supporting devices and bioprocess components as shown, and their related discussion; see, for example, paragraphs 0073-0075) wherein at least one sensor of the one or more sensors (see, for example, paragraphs 0091-0092 which discloses a sensor is configured to harvest or collect energy); a power management subsystem wirelessly coupled to the one or more sensors (Fig. 5, local network 534 with processor 536, and their related discussion; see, for example, paragraphs 0073-0074). While Potyrailo discloses sensors for harvesting energy in general as well as potentially utilizing a local battery to provide the sensor with energy through inductive RFID HF coupling for example (paragraph 0065), Potyrailo fails to explicitly disclose the one or more sensors comprises an energy storage unit for storing the harvested energy.
However, in an attempt to expedite prosecution, Taylor et al. discloses a system comprising: one or more energy sources, wherein the one or more energy sources comprise one or more active energy sources and one or more ambient energy sources (Fig. 1A, energy source 180, energy harvest 110, transmitter 150, and their related discussion; see, for example, paragraphs 0042, 0047-0048, etc.); one or more sensors, wherein at least one sensor of the one or more sensors comprises: an energy harvesting unit configured to harvest energy from at least one energy source of the one or more energy sources (Fig. 1A, energy harvest 110 and its related discussion; see, for example, paragraph 0048); an energy storage unit operatively coupled to the energy harvesting unit and configured to store the harvested energy (Fig. 1A, storage 120 and its related discussion; see, for example, paragraph 0048); a power management subsystem wirelessly coupled to the one or more sensors (Fig. 2A, receiver 210, server 220, storage device 221, and their related discussion; see, for example, paragraphs 0055-0058), wherein the power management subsystem comprises a processor configured to: (Fig.’s 1A and 2A-2B, sensor 100, storage 120, charge threshold measurement element 130, transmitter 150, receiver 210, server 220, storage device 221, and their related discussion; see, for example, paragraphs 0055-0062 which disclose the server may be configured to receive and store wireless signals 151 in order to monitor sensed measurement quantities associated with the sensor 100, such as energy harvesting quantity and charge level of the energy storage element). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Potyrailo to explicitly incorporate an energy storage unit within the one or more sensors, as taught within Taylor, so as to provide a way in which harvested energy may be utilized in such a manner to prolong longevity of operations associated with said sensors without the need for a constant power input from an external source. 
Furthermore, while the teachings of Modified Potyrailo disclose a power management subsystem comprising a processor for wirelessly monitoring the energy consumption of the one or more sensors, Modified Potyrailo fails to teach a processor configured to select at least one sensor of the one or more sensors based on the energy consumption of the one or more sensors and corresponding levels of energy stored in the energy storage units of the one or more sensors.
However, Cheatham, III et al. discloses a system comprising: one or more sensors (Fig. 1, sensors 102 and their related discussion), wherein at least one sensor of the one or more sensors comprises: an energy harvesting unit configured to harvest energy from at least one (Fig. 2, sensor 102 with power transducer 121, and their related discussion; see, for example, paragraph 0034 which discloses the power transducer 121 is configured to convert signal 120 into electrical power 122); an energy storage unit operatively coupled to the energy harvesting unit and configured to store the harvested energy (Fig. 2, power transducer 121 providing power 122 to power storage device 127 as shown, and their related discussion; see, for example, paragraph 0034); a power management subsystem wirelessly coupled to the one or more sensors (Fig. 1, sensor monitoring device 103 with processing devices 105, network 106, and their related discussion; see, for example, paragraphs 0027, 0034, etc.), wherein the power management subsystem comprises a processor configured to: wirelessly monitor energy consumption of the one or more sensors and a level of energy stored in corresponding energy storage units of the one or more sensors (Fig.’s 1-2, 4B, etc., sensors 102, sensor monitoring device 103 with processing devices 105, energy storage device 130, energy storage monitoring module 132, etc., and their related discussion; see, for example, paragraphs 0027, 0034, 0045, etc. which disclose the energy storage monitoring module 132 may transmit sensor capability data indicative of an energy storage parameter and/or a comparison of the energy storage parameter to a threshold energy usage parameter to the sensor monitoring device 103 serving as a communications link between sensors 102 and the one or more processing devices 105); select at least one sensor of the one or more sensors based on the energy consumption of the one or more sensors and corresponding levels of energy stored in the energy storage units of the one or more sensors (Fig.’s 1-2, 4B, etc., sensors 102, sensor monitoring device 103 with processing devices 105, energy storage device 130, energy storage monitoring module 132, etc., and their related discussion; see, for example, paragraphs 0027, 0034, 0045, etc. which disclose based on the required availability of the sensing operations as indicated by the sensor capability data, sensor monitoring device 103, in conjunction with processing devices 105, may activate, i.e. select, a sensor to facilitate continued operations of the sensing element associated with the sensor); and identify at least one active energy source of the one or more active energy sources as a power source, wherein the identified power source is configured to wirelessly transfer power to the selected at least one sensor (Fig.’s 1-2, 4B, etc., sensors 102 with power transducer 121, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0042, 0046, 0088, etc. which disclose the sensor monitoring device 103 may select a sensor 102 and provide an activation signal to power transducer 121 to convert said signal into electrical power usable by the sensing element 123 and energy storage device 130). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Potyrailo to incorporate processor configurations including selection of at least one sensor of the system based upon its energy consumption as well as to wirelessly transfer power to the selected sensor, as taught within Cheatham, so as to establish a more robust and efficient system in which the processor will function in such a manner so as to be capable of facilitating continued and prolonged operations of the sensors.
Regarding Claim 4:
Modified Potyrailo teaches the limitations of the preceding claim 1. Modified Potyrailo, in further view of Potyrailo, discloses wherein the one or more sensors comprise a pressure sensor, a temperature sensor, a pH sensor, a conductivity sensor, a glucose sensor, a biomass sensor, a cell viability sensor, an oxygen sensor, a carbon-dioxide sensor, an ultraviolet sensor, a flow sensor, a foam sensor, or combinations thereof (Fig. 5, sensors 504, 508, 512, 516, 518, 522, 524, 528, etc., which are a part of wireless sensor network WSN and are coupled with the various supporting devices and bioprocess components as shown, and their related discussion; see, for example, paragraphs 0073-0075 which disclose a variety of sensors including a pH sensor, flow sensor, etc.).
Regarding Claim 5:
Modified Potyrailo teaches the limitations of the preceding claim 1. Modified Potyrailo, in further view of Cheatham, discloses wherein to identify the at least one active energy source of the one or more active energy sources as the power source, the processor is further configured to: generate a power management user interface based on the one or more sensors, the one or more energy sources, the energy consumption of the at least one sensor, and the level of energy stored in the energy storage unit of the at least one sensor (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.), wherein the power management user interface comprises one or more recommendations for powering the at least one sensor (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.); visualize the power management user interface on a display unit of the power management subsystem (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.); receive control inputs via the power management user interface (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.); and activate the identified power source based on the control inputs to power the selected at least one sensor (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.).
Regarding Claim 6:
Modified Potyrailo teaches the limitations of the preceding claim 5. Modified Potyrailo, in further view of Cheatham, discloses wherein to generate the power management user interface the processor is configured to: obtain a desirable power for powering the at least one sensor (see, for example, paragraphs 0034, 0045, etc. which disclose one or more threshold energy usage parameters); compare the level of energy stored in the energy storage unit of the at least one sensor with the desirable power corresponding to the at least one sensor (see, for example, paragraphs 0034, 0045, etc. which disclose comparing the energy storage parameter of the energy storage device 130 to the one or more threshold energy usage parameters); and create, based on the comparison, one or more recommendations for identifying the at least one active energy source as the power source for powering the at least one sensor (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc. If it is determined, based on the comparison, that a sensor requires power, the user may select to power said sensor via a power source of the system).
Regarding Claim 8:
Modified Potyrailo teaches the limitations of the preceding claim 1. Modified Potyrailo, in further view of Cheatham, discloses wherein the at least one sensor further comprises: a sensing unit configured to sense a process parameter corresponding to the at least one bio-processing operation (Fig. 2, sensing element 123 and its related discussion; see, for example, paragraphs 0034, 0041-0042, 0045, 0048, etc.; see also the teachings of Potyrailo); and a wireless communication unit operatively coupled to the sensing unit and configured to communicate data corresponding to the sensed process parameter to the processor (Fig. 2, sensing element 123, sensor data 124, sensor monitoring device 103 with processing devices 105, etc., and their related discussion; see, for example, paragraphs 0034, 0041-0042, 0045, 0048, etc.; see also the teachings of Potyrailo), wherein the sensing unit and the wireless communication unit are powered via the stored energy in the energy storage unit (Fig. 2, sensing element 123, sensor data 124 powered by power storage device 127, and communicating with sensor monitoring device 103 with processing devices 105, etc., and their related discussion; see, for example, paragraphs 0034, 0041-0042, 0045, 0048, etc.).
Regarding Claim 9:
Modified Potyrailo teaches the limitations of the preceding claim 1. Modified Potyrailo, in further view of Taylor, discloses wherein the energy harvesting unit comprises a thermo-electric generator, a Peltier element, a photovoltaic module, an electromagnetic power generation module, a piezo electric device, an inductive device, or combinations thereof (Fig. 1, EH module 120 and its related discussion; see, for example, paragraphs 0009-0010, 0021, etc. see also the teachings of Potyrailo and Cheatham), and the energy storage unit includes a rechargeable battery, a solid-state battery, a capacitor, a super-capacitor, an ultra-capacitor, or a combination thereof (Fig. 1, battery and PMU 130 and its related discussion; see, for example, Abstract, paragraphs 0004, 0021, etc. see also the teachings of Potyrailo and Cheatham).
Regarding Claim 10:
Modified Potyrailo teaches the limitations of the preceding claim 1. Modified Potyrailo, in further view of Cheatham, discloses wherein the power management subsystem further comprises a master wireless communication unit configured to aid in wireless communication between the processor and the one or more energy sources to activate the identified power source to power the at least one sensor (Fig.’s 1-2, 4B, etc., sensors 102, sensor monitoring device 103 with processing devices 105, energy storage device 130, energy storage monitoring module 132, etc., and their related discussion; see, for example, paragraphs 0027, 0034, 0045, etc. which disclose the energy storage monitoring module 132 may transmit sensor capability data indicative of an energy storage parameter and/or a comparison of the energy storage parameter to a threshold energy usage parameter to the sensor monitoring device 103 serving as a communications link between sensors 102 and the one or more processing devices 105).
Regarding Claim 11:
Modified Potyrailo teaches the limitations of the preceding claim 1. Modified Potyrailo, in further view of Cheatham, discloses further comprising a smart switching device configured to operatively couple the processor to the one or more energy sources, wherein the smart switching device is configured to activate the identified power source (Fig.’s 1-2, 4B, etc., sensor monitoring device 103 with sensor operation activation transmitter 119, and their related discussion; see, for example, paragraphs 0027, 0034, 0038, 0045, etc.).
Regarding Claim 12:
Modified Potyrailo teaches the limitations of the preceding claim 1. Modified Potyrailo, in further view of Taylor, discloses wherein the one or more active energy sources comprise a radio frequency source, a light source, a heat source, a vibration source, an ultrasound energy source, or combinations thereof (Fig. 1, energy 110 and its related discussion; see, for example, paragraph 0021. See also the teachings of Potyrailo and Cheatham).
Regarding Claim 13:
Modified Potyrailo teaches the limitations of the preceding claim 1. Modified Potyrailo, in further view of Taylor, discloses wherein the one or more ambient energy sources comprise an ambient temperature, an ambient pressure, an ambient light, an ambient radio frequency source, or combinations thereof (Fig. 1, RF module 140 and its related discussion; see, for example, paragraph 0021 which discloses RF module acting as a receiver, i.e. receiving RF signals from an RF source not shown).
Regarding Claim 14:
Modified Potyrailo teaches the limitations of the preceding claim 1. Modified Potyrailo, in further view of Potyrailo, discloses wherein the one or more bio-processing units comprise a bioreactor for cell cultivation, a wave rocker, a cell banking unit, a cell harvesting unit, a chromatography unit, a protein concentration unit, a sterile filtration unit, a virus removal unit, a product holding unit, a buffer preparation unit, a media preparation unit, a buffer holding unit, a media holding unit, or combinations thereof (Fig. 5, bioprocess infrastructure 500 including a plurality of bioprocess components such as bioreactor 514, mobile processing station 520, chromatography system 526, etc., and their related discussion; see, for example, paragraphs 0073-0075), and the one or more process supporting devices comprise a pump, a weighing scale, a flow restriction clamp, a temperature management device, or combinations thereof (Fig. 5, bioprocess infrastructure 500 including a plurality of supporting devices such as connector 502, clamps 506 and 510, bag temperature sensor 516, pH sensors 518 and 522, flow sensor 524, wireless sensors 528, bioprocess bags, hose clamps, physical and chemical sensors, etc., and their related discussion; see, for example, paragraphs 0073-0075).
Regarding Claim 15:
Potyrailo et al. discloses a method for wirelessly powering one or more sensors in a bio-processing system comprising one or more bio-processing units (Fig. 5, bioprocess infrastructure 500 including a plurality of bioprocess components such as bioreactor 514, mobile processing station 520, chromatography system 526, etc., and their related discussion; see, for example, paragraphs 0073-0075), one or more process supporting devices (Fig. 5, bioprocess infrastructure 500 including a plurality of supporting devices such as connector 502, clamps 506 and 510, bag temperature sensor 516, pH sensors 518 and 522, flow sensor 524, wireless sensors 528, bioprocess bags, hose clamps, physical and chemical sensors, etc., and their related discussion; see, for example, paragraphs 0073-0075), the one or more sensors (Fig. 5, sensors 504, 508, 512, 516, 518, 522, 524, 528, etc., which are a part of wireless sensor network WSN and are coupled with the various supporting devices and bioprocess components as shown, and their related discussion; see, for example, paragraphs 0073-0075), one or more energy sources (see, for example, paragraph 0085 which discloses a wireless communication sensor to power the RFID tag as well as the RFID tag being combined with an antenna or other wireless transmitter), and a power management subsystem (Fig. 5, local network 534 with processor 536, and their related discussion; see, for example, paragraphs 0073-0074), the method comprising: wirelessly harvesting, via an energy harvesting unit in the one or more sensors, energy from at least one energy source of the one or more energy sources in the bio-processing system (see, for example, paragraphs 0091-0092 which discloses a sensor is configured to harvest or collect energy).While Potyrailo discloses sensors for harvesting energy in general as well as potentially utilizing a local battery to provide the sensor with energy through inductive RFID HF coupling for example (paragraph 0065), Potyrailo fails to explicitly disclose storing, via an energy storage unit in the one or more sensors, the harvested energy.
However, in an attempt to expedite prosecution, Taylor et al. discloses a method for wirelessly powering one or more sensors, the method comprising: wirelessly harvesting, via an energy harvesting unit in the one or more sensors, energy from at least one energy source of the one or more energy sources, wherein the one more energy sources comprise one or more active energy sources and one or more ambient energy sources (Fig. 1A, energy source 180, energy harvest 110, transmitter 150, and their related discussion; see, for example, paragraphs 0042, 0047-0048, etc.); storing, via an energy storage unit in the one or more sensors, the harvested energy (Fig. 1A, storage 120 and its related discussion; see, for example, paragraph 0048); wirelessly monitoring, via a processor in the power management subsystem, energy consumption of the one or more sensors and a level of energy stored in corresponding energy storage units of the one or more sensors (Fig.’s 1A and 2A-2B, sensor 100, storage 120, charge threshold measurement element 130, transmitter 150, receiver 210, server 220, storage device 221, and their related discussion; see, for example, paragraphs 0055-0062 which disclose the server may be configured to receive and store wireless signals 151 in order to monitor sensed measurement quantities associated with the sensor 100, such as energy harvesting quantity and charge level of the energy storage element). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Potyrailo to explicitly incorporate an energy storage unit within the one or more sensors, as taught within Taylor, so as to provide a way in which harvested energy may be utilized in such a manner to prolong longevity of operations associated with said sensors without the need for a constant power input from an external source. 
Furthermore, while the teachings of Modified Potyrailo disclose a power management subsystem comprising a processor for wirelessly monitoring the energy consumption of the one or more sensors, Modified Potyrailo fails to teach selecting at least one sensor of the one or more sensors based on the energy consumption of the one or more sensors and corresponding levels of energy stored in the energy storage units of the one or more sensors.
However, Cheatham, III et al. discloses a method comprising: wirelessly harvesting, via an energy harvesting unit in the one or more sensors, energy from at least one energy source of the one or more energy sources (Fig. 2, sensor 102 with power transducer 121, and their related discussion; see, for example, paragraph 0034 which discloses the power transducer 121 is configured to convert signal 120 into electrical power 122); storing, via an energy storage unit in the one or more sensors, the harvested energy (Fig. 2, power transducer 121 providing power 122 to power storage device 127 as shown, and their related discussion; see, for example, paragraph 0034); wirelessly monitoring, via a processor in the power management subsystem, energy consumption of the one or more sensors and a level of energy stored in corresponding energy storage units of the one or more sensors (Fig.’s 1-2, 4B, etc., sensors 102, sensor monitoring device 103 with processing devices 105, energy storage device 130, energy storage monitoring module 132, etc., and their related discussion; see, for example, paragraphs 0027, 0034, 0045, etc. which disclose the energy storage monitoring module 132 may transmit sensor capability data indicative of an energy storage parameter and/or a comparison of the energy storage parameter to a threshold energy usage parameter to the sensor monitoring device 103 serving as a communications link between sensors 102 and the one or more processing devices 105); selecting at least one sensor of the one or more sensors based on the energy consumption of the one or more sensors and corresponding levels of energy stored in the energy storage units of the one or more sensors (Fig.’s 1-2, 4B, etc., sensors 102, sensor monitoring device 103 with processing devices 105, energy storage device 130, energy storage monitoring module 132, etc., and their related discussion; see, for example, paragraphs 0027, 0034, 0045, etc. which disclose based on the required availability of the sensing operations as indicated by the sensor capability data, sensor monitoring device 103, in conjunction with processing devices 105, may activate, i.e. select, a sensor to facilitate continued operations of the sensing element associated with the sensor); and identifying at least one active energy source of the one or more active energy sources as a power source, wherein the identified power source is configured to wirelessly transfer power to the selected at least one sensor (Fig.’s 1-2, 4B, etc., sensors 102 with power transducer 121, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0042, 0046, 0088, etc. which disclose the sensor monitoring device 103 may select a sensor 102 and provide an activation signal to power transducer 121 to convert said signal into electrical power usable by the sensing element 123 and energy storage device 130). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Potyrailo to incorporate processor configurations including selection of at least one sensor of the system based upon its energy consumption as well as to wirelessly transfer power to the selected sensor, as taught within Cheatham, so as to establish a more robust and efficient system in which the processor will function in such a manner so as to be capable of facilitating continued and prolonged operations of the sensors.
Regarding Claim 16:
Modified Potyrailo teaches the limitations of the preceding claim 15. Modified Potyrailo, in further view of Cheatham, discloses comprising: generating a power management user interface based on the one or more sensors, the one or more energy sources, the energy consumption of the at least one sensor, and the level of energy stored in the energy storage unit of the at least one sensor (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.); visualizing the power management user interface on a display unit of the power management subsystem (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.); receiving control inputs via the power management user interface (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.); and activating the identified power source based on the control inputs to power the selected at least one sensor (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.).
Regarding Claim 17:
Modified Potyrailo teaches the limitations of the preceding claim 15. Modified Potyrailo, in further view of Cheatham, discloses wherein generating the power management user interface comprises: determining a desirable power for powering the at least one sensor (see, for example, paragraphs 0034, 0045, etc. which disclose one or more threshold energy usage parameters); comparing the level of energy stored in the energy storage unit of the at least one sensor with the desirable power corresponding to the at least one sensor (see, for example, paragraphs 0034, 0045, etc. which disclose comparing the energy storage parameter of the energy storage device 130 to the one or more threshold energy usage parameters); and creating, based on the comparison, one or more recommendations for identifying the at least one active energy source as the power source for powering the at least one sensor (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc. If it is determined, based on the comparison, that a sensor requires power, the user may select to power said sensor via a power source of the system).
Regarding Claim 18:
Modified Potyrailo teaches the limitations of the preceding claim 17. Modified Potyrailo, in further view of Cheatham, discloses wherein creating, based on the comparison, the one or more recommendations comprises recommending one of use of the stored energy and use of the at least one active energy source to power the at least one sensor (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc. If it is determined, based on the comparison, that a sensor requires power, the user may select to power said sensor via a power source of the system).
Regarding Claim 19:
Modified Potyrailo teaches the limitations of the preceding claim 15. Modified Potyrailo, in further view of Cheatham, discloses further comprising: sensing, via a sensing unit of the one or more sensors, a process parameter corresponding to the at least one bio-processing operation (Fig. 2, sensing element 123 and its related discussion; see, for example, paragraphs 0034, 0041-0042, 0045, 0048, etc.; see also the teachings of Potyrailo); and wirelessly communicating, via a wireless communication unit of the one or more sensors, data corresponding to the sensed process parameter to the processor (Fig. 2, sensing element 123, sensor data 124, sensor monitoring device 103 with processing devices 105, etc., and their related discussion; see, for example, paragraphs 0034, 0041-0042, 0045, 0048, etc.; see also the teachings of Potyrailo), wherein the sensing unit and the wireless communication unit are powered via the stored energy in the energy storage unit of a corresponding sensor (Fig. 2, sensing element 123, sensor data 124 powered by power storage device 127, and communicating with sensor monitoring device 103 with processing devices 105, etc., and their related discussion; see, for example, paragraphs 0034, 0041-0042, 0045, 0048, etc.).
Regarding Claim 20:
Modified Potyrailo teaches the limitations of the preceding claim 15. Modified Potyrailo, in further view of Cheatham, discloses wirelessly communicating, via a master wireless communication unit, data between the processor and the one or more energy sources to activate the identified power source to power the at least one sensor (Fig.’s 1-2, 4B, etc., sensors 102, sensor monitoring device 103 with processing devices 105, energy storage device 130, energy storage monitoring module 132, etc., and their related discussion; see, for example, paragraphs 0027, 0034, 0045, etc. which disclose the energy storage monitoring module 132 may transmit sensor capability data indicative of an energy storage parameter and/or a comparison of the energy storage parameter to a threshold energy usage parameter to the sensor monitoring device 103 serving as a communications link between sensors 102 and the one or more processing devices 105).
Regarding Claim 21:
Potyrailo et al. discloses a power management subsystem for wirelessly powering one or more sensors in a bio-processing system (Fig. 5, local network 534 with processor 536, and their related discussion; see, for example, paragraphs 0073-0074), the bio-processing system comprising one or more bio-processing units (Fig. 5, bioprocess infrastructure 500 including a plurality of bioprocess components such as bioreactor 514, mobile processing station 520, chromatography system 526, etc., and their related discussion; see, for example, paragraphs 0073-0075), one or more process supporting devices operatively coupled to the one or more bio-processing units (Fig. 5, bioprocess infrastructure 500 including a plurality of supporting devices such as connector 502, clamps 506 and 510, bag temperature sensor 516, pH sensors 518 and 522, flow sensor 524, wireless sensors 528, bioprocess bags, hose clamps, physical and chemical sensors, etc., and their related discussion; see, for example, paragraphs 0073-0075); one or more energy sources comprising one or more active energy sources and one or more ambient energy sources (see, for example, paragraph 0085 which discloses a wireless communication sensor to power the RFID tag as well as the RFID tag being combined with an antenna or other wireless transmitter), the one or more sensors operatively coupled to at least (Fig. 5, sensors 504, 508, 512, 516, 518, 522, 524, 528, etc., which are a part of wireless sensor network WSN and are coupled with the various supporting devices and bioprocess components as shown, and their related discussion; see, for example, paragraphs 0073-0075), wherein the power management subsystem is wirelessly coupled to the one or more sensors (Fig. 5, local network 534 with processor 536, and their related discussion; see, for example, paragraphs 0073-0074). While Potyrailo discloses sensors for harvesting energy in general as well as potentially utilizing a local battery to provide the sensor with energy through inductive RFID HF coupling for example (paragraph 0065), Potyrailo fails to explicitly disclose the one or more sensors comprises an energy storage unit for storing the harvested energy.
However, in an attempt to expedite prosecution, Taylor et al. discloses a system comprising: one or more energy sources, wherein the one or more energy sources comprise one or more active energy sources and one or more ambient energy sources (Fig. 1A, energy source 180, energy harvest 110, transmitter 150, and their related discussion; see, for example, paragraphs 0042, 0047-0048, etc.), the power management subsystem comprising a processor configured to: wirelessly monitor energy consumption of the one or more sensors and a level of energy stored in corresponding energy storage units of the one or more sensors (Fig.’s 1A and 2A-2B, sensor 100, storage 120, charge threshold measurement element 130, transmitter 150, receiver 210, server 220, storage device 221, and their related discussion; see, for example, paragraphs 0055-0062 which disclose the server may be configured to receive and store wireless signals 151 in order to monitor sensed measurement quantities associated with the sensor 100, such as energy harvesting quantity and charge level of the energy storage element). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Potyrailo to explicitly incorporate an energy storage unit within the one or more sensors, as taught within Taylor, so as to provide a way in which harvested energy may be utilized in such a manner to prolong longevity of operations associated with said sensors without the need for a constant power input from an external source. 
Furthermore, while the teachings of Modified Potyrailo disclose a power management subsystem comprising a processor for wirelessly monitoring the energy consumption of the one or more sensors, Modified Potyrailo fails to teach a processor configured to select at least one sensor of the one or more sensors based on the energy consumption of the one or more sensors and corresponding levels of energy stored in the energy storage units of the one or more sensors.
However, Cheatham, III et al. discloses a system comprising: one or more sensors (Fig. 1, sensors 102 and their related discussion), the power management subsystem wirelessly coupled to the one or more sensors (Fig. 1, sensor monitoring device 103 with processing devices 105, network 106, and their related discussion; see, for example, paragraphs 0027, 0034, etc.), the power management subsystem comprising a processor configured to: wirelessly monitor energy consumption of the one or more sensors and a level of energy stored in corresponding energy storage units of the one or more sensors (Fig.’s 1-2, 4B, etc., sensors 102, sensor monitoring device 103 with processing devices 105, energy storage device 130, energy storage monitoring module 132, etc., and their related discussion; see, for example, paragraphs 0027, 0034, 0045, etc. which disclose the energy storage monitoring module 132 may transmit sensor capability data indicative of an energy storage parameter and/or a comparison of the energy storage parameter to a threshold energy usage parameter to the sensor monitoring device 103 serving as a communications link between sensors 102 and the one or more processing devices 105); select at least one sensor of the one or more sensors based on the energy consumption of the one or more sensors and corresponding levels of energy stored in the energy storage units of the one or more sensors (Fig.’s 1-2, 4B, etc., sensors 102, sensor monitoring device 103 with processing devices 105, energy storage device 130, energy storage monitoring module 132, etc., and their related discussion; see, for example, paragraphs 0027, 0034, 0045, etc. which disclose based on the required availability of the sensing operations as indicated by the sensor capability data, sensor monitoring device 103, in conjunction with processing devices 105, may activate, i.e. select, a sensor to facilitate continued operations of the sensing element associated with the sensor); and identify at least one active energy source of the one or more active energy sources as a power source, wherein the identified power source is configured to wirelessly transfer power to the selected at least one sensor (Fig.’s 1-2, 4B, etc., sensors 102 with power transducer 121, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0042, 0046, 0088, etc. which disclose the sensor monitoring device 103 may select a sensor 102 and provide an activation signal to power transducer 121 to convert said signal into electrical power usable by the sensing element 123 and energy storage device 130). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Potyrailo to incorporate processor configurations including selection of at least one sensor of the system 
Regarding Claim 22:
Modified Potyrailo teaches the limitations of the preceding claim 21. Modified Potyrailo, in further view of Cheatham, discloses wherein the processor is further configured to: generate a power management user interface based on the one or more sensors, the one or more energy sources, the energy consumption of the at least one sensor, and the level of energy stored in the energy storage unit of the at least one sensor (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.), wherein the power management user interface comprises one or more recommendations for powering the at least one sensor (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.); visualize the power management user interface on a display unit of the power management subsystem (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.); receive control inputs via the power management user interface (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.); and activate the identified power source based on the control inputs to power the selected at least one sensor (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.).
Regarding Claim 23:
Modified Potyrailo teaches the limitations of the preceding claim 22. Modified Potyrailo, in further view of Cheatham, discloses wherein to generate the power management user interface the processor is configured to: determine a desirable power for powering the at least one sensor (see, for example, paragraphs 0034, 0045, etc. which disclose one or more threshold energy usage parameters); compare the level of energy stored in the energy storage unit of the at least one sensor with the desirable power corresponding to the at least one sensor (see, for example, paragraphs 0034, 0045, etc. which disclose comparing the energy storage parameter of the energy storage device 130 to the one or more threshold energy usage parameters); and create, based on the comparison, one or more recommendations for identifying the at least one active energy source as the power source for powering the at least one sensor (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc. If it is determined, based on the comparison, that a sensor requires power, the user may select to power said sensor via a power source of the system).
Regarding Claim 24
Modified Potyrailo teaches the limitations of the preceding claim 21. Modified Potyrailo, in further view of Cheatham, discloses further comprising: a display unit configured to visualize at least the power management user interface (Fig. 1, sensor monitoring device 103 with processing devices 105, and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0118, etc. which disclose the sensor monitoring device providing data to a user 107 including notifications related to a power storage amount being insufficient for a particular sensing operation, thereby indicating said sensor may need power, and in turn providing control signals to the sensor monitoring device by the one or more processing devices at the direction of a user 107, the data processing system including a display device, processors, memory, user interfaces, programs, interaction devices, control systems, etc.); a memory unit (Fig. 1, processing devices 105 and their related discussion; see, for example, paragraphs 0027, 0034, 0045-0046, 0097, 0117-0118, etc. which disclose the system utilizing memory such as volatile and non-volatile memory, processors, user interfaces, etc.); and a (Fig.’s 1-2, 4B, etc., sensors 102, sensor monitoring device 103 with processing devices 105, energy storage device 130, energy storage monitoring module 132, etc., and their related discussion; see, for example, paragraphs 0027, 0034, 0045, etc. which disclose the energy storage monitoring module 132 may transmit sensor capability data indicative of an energy storage parameter and/or a comparison of the energy storage parameter to a threshold energy usage parameter to the sensor monitoring device 103 serving as a communications link between sensors 102 and the one or more processing devices 105).
Regarding Claim 25:
Modified Potyrailo teaches the limitations of the preceding claim 21. Modified Potyrailo, in further view of Potyrailo, discloses the power management subsystem for use in a bio-processing system (Fig. 5, bioprocess infrastructure 500 including a plurality of bioprocess components such as bioreactor 514, mobile processing station 520, chromatography system 526, etc., local network 534 with processor 536, and their related discussion; see, for example, paragraphs 0073-0075).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al. (U.S. Patent Publication Number 2015/0137992) in view of Taylor et al. (U.S. Patent Publication Number 2015/0128733) in view of Cheatham, III et al. (U.S. Patent Publication Number 2014/0175876) and in further view of Surapaneni (U.S. Patent Publication Number 2010/0144022).
Regarding Claim 2:
Modified Potyrailo teaches the limitations of the preceding claim 1. While Modified Potyrailo discloses wherein the one or more bio-processing units comprise one or more disposable components (Potyrailo: Abstract, paragraphs 0005, 0008-0009, 0025, 0036, etc.), Modified Potyrailo fails to explicitly teach the one or more disposable components are formed using a polymeric material.
However, in an attempt to expedite prosecution, Surapaneni discloses wherein the one or more bio-processing units comprise one or more disposable components formed using a polymeric material (Fig.’s 4E-4F, bioreactor 459 comprising flexible tubing made of plastic, and their related discussion; see, for example, paragraphs 0009, 0080, 0106, etc. which disclose the tubes may be made of flexible plastic materials). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Potyrailo to form the disposable components using a polymeric material, as taught within Surapaneni, so as to form such components with a material that is light weight, durable, relatively cheap, and easily disposed of while maintaining a sterile environment.
Regarding Claim 3:
Modified Potyrailo teaches the limitations of the preceding claim 2. Modified Potyrailo, further discloses wherein the one or more sensors are disposed on one or more of the one or more disposable components of the one or more bio-processing units (Potyrailo: Abstract, paragraphs 0005, 0008-0009, 0025, 0036, etc.) and disposable flexible tubing used to operatively couple the one or more bio-processing units and the one or more process supporting devices in the bio-processing system (Potyrailo: Abstract, paragraphs 0005, 0008-0009, 0025, 0036, etc.; Surapaneni: Fig.’s 4E-4F, bioreactor 459 comprising flexible tubing made of plastic, and their related discussion; see, for example, paragraphs 0009, 0080, 0106, etc. which disclose the tubes may be made of flexible plastic materials).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al. (U.S. Patent Publication Number 2015/0137992) in view of Taylor et al. (U.S. Patent Publication Number 2015/0128733) in view of Cheatham, III et al. (U.S. Patent Publication Number 2014/0175876) and in further view of Lenk et al. (U.S. Patent Publication Number 2012/0187897).
Regarding Claim 7:
Modified Potyrailo teaches the limitations of the preceding claim 1. While Modified Potyrailo discloses the at least one sensor comprises an energy harvesting unit and an energy storage unit, Modified Potyrailo fails to teach a power converter disposed between the energy harvesting unit and the energy storage unit.
However, Lenk et al. discloses wherein the at least one sensor further comprises a power converter disposed between the energy harvesting unit and the energy storage unit (Fig.’s 1, 3-4, etc., energy harvesting device 102/402, battery charger 104/302/412, battery 106/306/416, and their related discussion; see, for example, paragraphs 0023, 0025, claims 24-25, etc.), and wherein the power converter is configured to enhance a level of the harvested (Fig.’s 1, 3-4, etc., energy harvesting device 102/402, battery charger 104/302/412, battery 106/306/416, and their related discussion; see, for example, paragraphs 0023, 0025, claims 24-25, etc. which disclose the power converter is provided so as to ensure that the input voltage may be converted to a higher voltage so as to transfer charge to the battery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Potyrailo to include a power converter, as taught within Lenk, so as to facilitate charging operations of the system by ensuring the input voltage would be converted from a potentially low harvested power amount to a more desirable and usable level appropriate for the energy storage unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836